Citation Nr: 1602860	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral rheumatoid arthritis of the shoulders.

2.  Entitlement to service connection for bilateral rheumatoid arthritis of the wrists and hands.

3.  Entitlement to service connection for bilateral cataracts.

4.  Entitlement to service connection for bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1989, October 1989 to April 1999, and from July 1999 to November 1999, with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).  In December 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral rheumatoid arthritis of the shoulders, wrists, and hands are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Bilateral cataracts and bilateral pterygium are etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral cataracts have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral pterygium have been met.  38 U.S.C.A. § 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his current eye disabilities are related to his active service.  Specifically, he alleges that while serving in Southwest Asia, he was exposed to UV light, particles, dust, and toxic chemicals in the air that have caused his current eye disabilities.  The Board notes that the Veteran is competent to report on the facts and circumstances of his active service, and the Board finds that the Veteran's reports are consistent with the conditions of service in Southwest Asia.  

A review of the Veteran's service medical records shows that in August 1992, the Veteran sustained a right eye injury after a metal splinter lodged in his eye while working on a five ton truck.  The Veteran's eye was appropriately treated.  However, on his December 1998 separation examination he reported a history of eye trouble and that he was told he would need a complete corneal replacement at some point.  

At a September 2012 VA examination, the examiner noted diagnoses of bilateral cataracts, corneal foreign body in the right eye, and bilateral pterygium.  The examiner noted that in August 1992, while on active service, the Veteran suffered an injury to his right eye from a foreign body and residual rust ring, both of which were removed.  After examination and review of the claims file, the examiner opined that the Veteran's bilateral pterygium and bilateral cataracts were less likely than not related to the August 1992 in-service right eye injury.  The examiner explained that the Veteran's in-service injury was to his right eye only and his current eye disabilities affected both eyes.  Further, the examiner explained that the pterygium was the same in each eye, indicating that if it had been caused by the in-service injury, it would be worse in the right eye.  Regarding the cataracts, the examiner noted that a cataract due to trauma would be much denser, with much more reduced vision, and would have occurred within the first year or two after the injury.  The examiner did not provide an opinion as to whether the Veteran's bilateral cataracts or bilateral pterygium was otherwise related to the Veteran's active service.  

In a June 2013 opinion, the Veteran's private optometrist opined that the Veteran's bilateral pterygium and bilateral cataracts were at least as likely as not related to his active service.  The optometrist noted that both of those conditions could develop from excessive exposure to UV light, wind, dust, chemical agents, and other irritants.  The optometrist noted that the Veteran was likely exposed to those elements while serving in Southwest Asia.  

The Board finds that the record, as it currently stands, contains both evidence for and against the Veteran's claim of entitlement to service connection bilateral cataracts and bilateral pterygium.  Notably, the Veteran's own lay statements regarding exposure to light, dust, and sand in service, and the June 2013 private opinion supports the Veteran's claim.  The evidence against the claim is only the September 2012 VA opinion noting the bilateral cataracts and bilateral pterygium was not related to the August 1992 in-service right eye injury.  The VA examiner did not opine regarding the relationship to service in general.  

Based on the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  The Board finds that the Veteran's bilateral cataracts and bilateral pterygium are related to active service.  Accordingly, entitlement to service connection for bilateral cataracts and bilateral pterygium is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral cataracts is granted.

Entitlement to service connection for bilateral pterygium is granted. 


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal are decided.

The Veteran was provided a VA examination in relation to his claims for entitlement to service connection for rheumatoid arthritis of the bilateral shoulders, wrists, and hands in September 2012.  The VA examiner opined that the Veteran's disability was not related to active service and noted that the Veteran had only recently sought treatment.  However, a May 2013 VA outpatient treatment note from the rheumatology clinic noted that the Veteran had a positive RF and CCP factor since his mid-30s.  However, there is no medical documentation confirming that information.  If true, the September 2012 VA examination and opinion would be based on inaccurate information.

Therefore, the Board finds that these claims must be remanded in order to obtain any outstanding treatment records in an attempt to verify when the Veteran first sought treatment for rheumatoid arthritis, or was found to have any positive clinical signs or symptoms of rheumatoid arthritis.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to identify when and where he first sought treatment for symptoms related to rheumatoid arthritis.  Obtain any outstanding VA or private treatment records pertaining to the Veteran's claims of entitlement to service connection for rheumatoid arthritis of the bilateral shoulders, wrists, and hands.  

2.  If additional records are received, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report.  Any necessary diagnostic testing should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current rheumatoid arthritis is related to service or to any event, injury, or disease during service.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


